Citation Nr: 1813609	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to June 1988. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in Des Moines, Iowa (RO), which in pertinent part, awarded service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective from August 31, 2011.  The Veteran appealed the initial assigned evaluation. 


FINDING OF FACT

During the appeal period, the Veteran's hearing loss disability was manifested by no more than average pure tone decibel loss of 25 decibels with 98 percent speech discrimination in each ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a letter dated in November 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file. VA further afforded the Veteran a December 2012 VA audiology examination, which is adequate for evaluating hearing loss disability.  The Board finds that the VA examination report described the hearing disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not asserted that his disability has worsened or identified any outstanding evidence that could be obtained to substantiate his claim.  The Board finds that it may proceed with adjudication of the claim.  Accordingly, the Board will address the merits of the claim.

2.  Initial Increased Rating 

The Veteran seeks a compensable evaluation for bilateral hearing loss disability.  He argues that a compensable evaluation is warranted because he has difficulty hearing others speak and he must often request others to repeat themselves.  See Notice of Disagreement (August 2013) and VA Form 646 (May 2014).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

A disability may require re- evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII (2017).  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2017). Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a), (b).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

On the authorized VA audiological examination in December 2012, the average pure tone decibel loss was 25 in each ear.  Speech audiometry revealed speech recognition ability of 98 percent in each ear.  Applying 38 C.F.R. § 4.85, Table VI, to the 2012 VA audiological finding, the Veteran has a numeric designation of I for the right and I for the left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected bilateral hearing loss is warranted.

Also, none of the pure tone thresholds shown on the December 2012 VA audiological evaluations reflects an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (b) is not shown as the December 2012 VA audiological evaluation reflects that pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86 (b).

The Board has considered the Veteran's statements that he has difficulty hearing other speak when there is background noise and he must ask others to repeat themselves.  However, the severity of the Veteran's hearing loss impairment is consistent with assignment of a compensable evaluation.  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345  (1992). 

In this case, the results of the December 2012 audiological testing obtained by a skilled medical professional is more probative of the degree of the disability as the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Also, the Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Lastly, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected hearing loss disability.  The record shows that the Veteran is employed.  See December 2012 VA examination report.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied. 




____________________________________________
K. J.  ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


